DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 09/09/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the valve body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the limitation “a body of the valve” is unclear and indefinite. It is unclear and indefinite whether “a body of the valve” is the same as “the valve body”. For examination purposes, the limitation will be read as --the valve body--.
Claims not specifically referenced are rejected as being dependent on a rejected based claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    589
    726
    media_image1.png
    Greyscale

Annotated Figure 3 from Lenhert.

    PNG
    media_image2.png
    817
    314
    media_image2.png
    Greyscale

Annotated Figure 2 from Lenhert.
Claim(s) 1-3, 5-8, 10-23, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Lenhert et al. (U.S. 2015/0083955).
Regarding claim 1, Lenhert discloses:
A butterfly valve having a valve opening defined through a valve body (see annotated figure above) comprising:
a seat retainer (see annotated figure above) fastened to the valve body (see annotated figure above)
a disc (8) with an optimized profile rotatably mounted within the valve opening
an interstice (see annotated figure above) between the disc (8) and valve body (see annotated figure above)
a valve seat cavity (see annotated figure above) defined in the seat retainer (see annotated figure above) and the valve body (see annotated figure above)
a fluid port (see annotated figure above) defined in the valve body (see annotated figure above), wherein the fluid port (see annotated figure above) is connected to the valve seat cavity (see annotated figure above) and the interstice (see annotated figure above)
Regarding claim 2, Lenhert discloses:
a valve seat (16) positioned at a seat angle within the valve seat cavity (see annotated figure above), wherein the seat angle is defined as the angle between an axis normal to an engagement point between the valve seat (16) and the disc (8) in a closed position of the butterfly valve and an interface between the seat retainer (see annotated figure above) and the valve body (see annotated figure above)
Regarding claim 3, Lenhert discloses:
wherein the seat angle (see annotated figure above) is between a range of 10 to 45° 
Regarding claim 5, Lenhert discloses:
an outer surface of the disc (8), wherein the outer surface of the disc (8) comprises a partial spherical surface, which has minimal contact with the valve seat (16) during opening and closing operation (see Figure 3; see paragraph 0018)
Regarding claim 6, Lenhert discloses:
wherein when the butterfly valve is in the closed position, further comprises a first seal (58) between the valve seat (16) and the disc 8 (see paragraph 0030)
a second seal (see annotated figure above) between the valve seat (16) and the valve seat cavity (see annotated figure above)
a third seal (see annotated figure above) between a seat retainer gasket (56) and the valve body (see annotated figure above; see paragraph 0029)
Regarding claim 7, Lenhert discloses:
wherein the valve seat (16) is comprised of a spring (70) partially enclosed by a jacket (34, 36), and wherein the jacket  (34, 36) defines an extension (62, 64) extending out of the valve seat cavity (see annotated figure above; see paragraph 0036)
Regarding claim 8, Lenhert discloses:
wherein when the butterfly valve is in the closed position, the valve seat (16) and the disc (8) are only in contact at the extension (62, 64) of the jacket 34, 36 (see Figure 3)
Regarding claim 10, Lenhert discloses:
wherein the butterfly valve comprises a cryogenic butterfly valve configured for undergoing thermal expansion and/or contraction within an anticipated operating temperature range (see abstract)
Regarding claim 11, Lenhert discloses:
A butterfly valve body (see annotated figure above) defining a valve opening and comprising one or more grooves (see annotated figure above) defined on a front of the butterfly valve body (see annotated figure above), wherein the one or more grooves (see annotated figure above) are configured to receive a valve seat 16
one or more fluid ports (see annotated figure above) defined through the valve body (see annotated figure above), wherein each fluid port (see annotated figure above) is connected at a first end to the one or more grooves (see annotated figure above)
wherein each fluid port (see annotated figure above) is connected at a second end to the valve opening (see Figure 2)
Regarding claim 12, Lenhert discloses:
A method of energizing a valve seat (16) installed within a butterfly valve, wherein the butterfly valve has a disc (8) rotatable within a valve opening, comprising the steps of:
rotating the disc (8) of the butterfly valve into a closed position, wherein the disc (8) obstructs the valve opening (see Figure 3; see paragraph 0018)
engaging an extension (62) of the valve seat (16) against an outer surface of the disc 8 (see Figure 3; see paragraph 0030)
providing a flow of fluid through a fluid port (see annotated figure above) defined in the butterfly valve to the valve seat 16
pressurizing the valve seat (16) through the flow of fluid and reinforcing the sealing of the contact area between the disc (8) and the valve seat 16
Regarding claim 13, Lenhert discloses:
wherein the valve seat (16) is contained in a valve seat cavity (see annotated figure above) defined in a valve body (see annotated figure above) and a seat retainer (see annotated figure above)
Regarding claim 14, Lenhert discloses:
wherein the valve seat cavity (see annotated figure above) is connected to the fluid port (see annotated figure above)
Regarding claim 15, Lenhert discloses:
the step of expanding the valve seat (16) within the valve seat cavity (see annotated figure above) as a result of the flow of fluid to the valve seat 16
Regarding claim 16, Lenhert discloses:
a seat retainer gasket (56) installed between the seat retainer (see annotated figure above) and the valve body (see annotated figure above; see paragraph 0029)
further comprising the steps of providing a first seal (58) between the extension (62) of the valve seat (16) and the disc 8 (see paragraph 0030)
providing a second seal (see annotated figure above) between the valve seat (16) and the valve seat cavity (see annotated figure above)
providing a third seal (see annotated figure above) between the seat retainer gasket (56) and the valve body (see annotated figure above; see paragraph 0029)
Regarding claim 17, Lenhert discloses::
wherein the valve seat (16) is positioned at a seat angle (see annotated figure above) within the valve seat cavity (see annotated figure above), wherein the seat angle (see annotated figure above) is within the range of 10 to 45°
Regarding claim 18, Lenhert discloses:
the steps of providing an optimized disc profile of the disc 8
delaying contact of the valve seat (16) with the disc 8 
Further regarding this limitation, as seen in paragraph 0017 of Applicant’s specification, this limitation is the result of the seat angle. Since Lenhert discloses the seat angle, Lenhert further discloses this limitation.
reducing sliding wear
Further regarding this limitation, as seen in paragraph 0017 of Applicant’s specification, this limitation is the result of the seat angle. Since Lenhert discloses the seat angle, Lenhert further discloses this limitation.
eliminating contact between the valve seat (16) and the disc (8) when the butterfly valve is in a fully open position (see paragraph 0004)
providing increased clearance between the disc (8) and the valve body (see annotated figure above)
Regarding claim 19, Lenhert discloses:
wherein the optimized disc profile is provided by minimizing a sealing surface of the disc 8
Regarding claim 20, Lenhert discloses:
the steps of providing a sealing zone having maximum interference between the valve seat (16) and the disc (8) in a closed position
providing minimum interference of the sealing zone between the valve seat (16) and the disc (8) during the step of rotating the disc 8
Regarding claim 21, Lenhert discloses:
the step of preventing material galling via at least one spacer installed at the disc (8) and around a stem (12) of the butterfly valve (see Figure 2)
Regarding claim 22, Lenhert discloses:
the steps of rotating the disc (8) into an open position (see paragraph 0004)
allowing the flow of fluid through the valve opening
removing sealing between the extension (62) of the valve seat (16) and the disc 8 (see paragraph 0004)
Regarding claim 23, Lenhert discloses:
the step of providing an optimized disc profile of the disc 8
wherein the butterfly valve is contracting and/or expanding thermally as temperature varies within an anticipated operating temperature range
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenhert.
Regarding claim 4, Lenhert discloses the invention as essentially claimed, but fails to disclose wherein the seat retainer and the disc each have a surface finish of less than 64 RMS.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lenhert to provide wherein the seat retainer and the disc each have a surface finish of less than 64 RMS because Applicant has not disclosed that having the particular surface finish provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Lenhert’s seat retainer and disc and Applicant’s invention to perform equally well with any given surface finish because the surface finish serves to prevent buildup. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lenhert to provide wherein the seat retainer and the disc each have a surface finish of less than 64 RMS because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Lenhert.
Claim(s) 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenhert in view of Zafred at el. (U.S. 2017/0153171).
Regarding claim 9, Lenhert discloses the invention as essentially claimed and further discloses a first spacer (see annotated figure above) is installed at a top of the disc (8) and a second spacer (see annotated figure above) installed at a bottom of the disc (8), and wherein both spacers (see annotated figure above) surround a stem (12) of the butterfly valve.
Lenhert fails to disclose both spacers are composed of nitrogen-strengthened stainless steel alloy material.
Zafred teaches a bearing made of Nitronic, which is a nitrogen-strengthened stainless steel alloy material (see paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lenhert to provide spacers are composed of nitrogen-strengthened stainless steel alloy material. Doing so would provide wear and galling resistance (see paragraph 0039), as recognized by Zafred.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moore (USPN 2,911,184) discloses a butterfly valve comprising a valve body; a seat retainer; a disc; an interstice; a valve seat cavity; a fluid port within the valve body connected to the valve seat cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753